Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-16 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 16, 2021.  Applicant’s election of Invention I, Claims 1-16, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 17-20, has been withdrawn by the applicant in the same reply. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrey et al. (US Pub. 2016/0298254 A1).
	With respect to claims 1-4, 6, 7 and 9, Godfrey et al. (‘254 A1) discloses a metal matrix composite article comprising a substrate comprising an Al alloy matrix (e.g. an Al .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (‘254 A1).
	The teachings of Godfrey et al. (‘254 A1) regarding claims 1-4, 6, 7 and 9 have been discussed above.
	With respect to claim 8, Godfrey et al. (‘254 A1) further discloses that the substrate includes by volume about 15-50% of the reinforcement particles (paragraph [0052]) without specify the mass content range as claimed. However, it appears that the lowest content of the reinforcement particles would be close to the highest contents as claimed. Furthermore, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 
	 With respect to claim 10, the feature of “a body of a portable computing device” in claims 10 is interpreted as an intended use of the article and gives no patentable weight to the claims. See MPEP 2111.02 II.
4.	Claims 5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (‘254 A1) in view of Yun et al. (US 5,259,436).
	The teachings of Godfrey et al. (‘254 A1) regarding claims 1-4, 6, 7 and 9 have been discussed above.
With respect to claims 5 and 11, Godfrey et al. (‘254 A1) does not specify that the reinforced particles include Al oxide (i.e. alumina) as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SiC of Godfrey et al. (‘254 A1) with the claimed alumina in the composite article of Godfrey et al. (‘254 A1) with an expectation of success, because they are functionally equivalent as disclosed by Yun et al. (‘436) (col. 2, line 66 to col. 3, line 10). See MPEP 2144.06.
With respect to claims 12-16, the rejections of claims 2, 3, 6, 7 and 8 as stated above are further applied respectively.

Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/12/2021